Citation Nr: 1615273	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling prior to July 31, 2012, and as 40 percent disabling from July 31, 2012.  

2.  Entitlement to an increased disability rating for radiculopathy of the left lower extremity, evaluated as 10 percent disabling prior to November 30, 2012, and as 20 percent disabling from November 30, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1972 to May 1975, and from February 1989 to February 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an April 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In June 2012, the Board remanded the issues on the title page for further development.  The development requested having been completed, this case is now appropriate for appellate review.  


FINDINGS OF FACT

1.  Prior to July 31, 2012, the right lower extremity radiculopathy manifested no more than mild incomplete paralysis.

2.  From July 31, 2012, the right lower extremity radiculopathy manifested no more than moderately severe incomplete paralysis, and muscle atrophy was absent.  



3.  Prior to November 30, 2012, the left lower extremity radiculopathy manifested no more than mild incomplete paralysis.

4.  From November 30, 2012, the left lower extremity radiculopathy manifested no more than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  Prior to July 31, 2012, the criteria for a disability rating in excess of 10 percent for right lower extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8620 (2015).  

2.  From July 31, 2012, the criteria for a disability rating in excess of 40 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8620 (2015).  

3.  Prior to November 30, 2012, the criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8620 (2015).  

4.  From November 30, 2012, the criteria for a disability rating in excess of 20 percent for left lower extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, Diagnostic Code 8620 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection for radiculopathy of the right and left lower extremities was granted in a May 2007 rating decision.  Initial 10 percent disability ratings were assigned under DC 8699-8620 for each leg, effective from March 1, 2006, the day after the Veteran separated from active service.  

In September 2007, the Veteran filed a claim for an increased disability rating for his service-connected back disability.  The January 2008 rating decision on appeal did not specifically address the adequacy of the disability ratings for the lower extremity radiculopathy, but, in its June 2012 decision and remand, the Board determined that the disability ratings for radiculopathy were appropriately part and parcel of the claim for an increased rating for the back disability.  

Subsequent to the Board's remand, in an August 2013 rating decision, the RO granted a higher 40 percent disability rating for right lower extremity radiculopathy, effective from July 31, 2012, as well as a higher 20 percent disability rating for left lower extremity radiculopathy, effective from November 30, 2012.  

As noted above, the Veteran's radiculopathy has been evaluated by analogy under DC 8699-8620.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last two digits will be "99."  38 C.F.R. § 4.27.  The hyphenated DC 8699-8620 references an unlisted condition of the peripheral nerves comparable to neuritis of the sciatic nerve.  38 C.F.R. §§ 4.20, 4.21.

Under Diagnostic Code 8620, 10, 20, and 40 percent disability ratings are assigned when neuritis results in incomplete paralysis of the sciatic nerve which is mild, moderate, and moderately severe, respectively.  A 60 percent disability rating is assigned for neuritis with severe incomplete paralysis of the sciatic nerve and marked muscle atrophy.  An 80 percent evaluation is assigned for neuritis with complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8620. 

VA regulations describe neuritis as a condition characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, and instruct that it is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  Therefore, the maximum assignable rating under DC 8620 for each leg in this case is 60 percent.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence most relevant to the rating period on appeal, in August 2007, the Veteran attended a pre-operative appointment for his L5-S1 spondylolisthesis, degenerative disc disease at L5-S1, and right L5-S1 radiculopathy.  He reported that 65 percent of his pain came from his back, while the remaining 35 percent of pain came from his legs.  He stated that the pain radiated to both legs, right greater than left.  

After undergoing a lumbar fusion in August 2007, in September 2007, the Veteran reported that the preoperative numbness in the posterior aspect of the S1 distribution was beginning to resolve, with continued decreased sensation and head and cold sensitivity to the plantar aspect of both feet.  

In November 2007, the Veteran reported ongoing numbness in his toes, but denied any radiating pain, numbness, or weakness in his legs.  

He was afforded a VA examination in December 2007.  He stated that, since his surgery in August 2007, he still had some numbness and tingling in his feet.  He also described sharp low back pain that radiated to both legs, right greater than left.  He rated the pain at a level of between 4 and 8 out of 10 in severity, depending on his activities.  He stated that the pain was constant.  He did not use any assistive devices for walking, and he denied any flare-ups.  On neurological examination, muscle strength was 4 out of 5 at L5 and S1, and 5 out of 5 at L4 bilaterally.  Sensation was intact to light brush strokes at L4 through S1 bilaterally.  The examiner was unable to elicit deep tendon reflexes at the patellar tendon.  

In December 2007, the Veteran reported that the mild numbness in his feet was resolving.  

In March 2008, the Veteran sought treatment after being involved in a motor vehicle accident.  Other than a slight increase in his low back pain, he denied any radicular symptoms.  Moreover, physical examination revealed no radicular findings.  

At a May 2008 hearing at the RO, the Veteran testified that he had had epidural steroid injections approximately every 90 days from 2003 until June 2007, when the injections failed (and he underwent surgery in August 2007).  He reported that he experienced weakness in his foot, such that when he tried to take a step, he would almost fall.  

In October 2009, he reported occasional bilateral toe numbness and tingling.  He described it as occurring intermittently, slightly more frequent on the right side, and stated that he was not very concerned about it and that it did not seem to be progressing.  

In June 2011, it was noted that the Veteran did not have any significant radicular components at the current time.  It was noted that he ambulated well and got up and down off of the examination table and chair without significant difficulties or limitations.  He had 5 out of 5 strength in all major muscle groups, and straight leg raising was negative bilaterally.  There were no sensory deficits to light touch.  

In January 2012, he continued to report only occasional tingling on the top of his right foot.  He ambulated well without a significant antalgic gait, muscle strength was 5 out of 5 in all muscle groups, and he was able to get up and down from the examination table without difficulty. 

In July 2012, the Veteran reported that his right foot dropped one to two times per week.  These episodes lasted from minutes to hours.  The following month, he stated that these episodes had increased in frequency to three times weekly.  He began a series of epidural steroid injections for right lower extremity L5 radiculopathy.  

In November 2012, the Veteran was afforded a VA examination for his lumbar spine disability.  He reported that his right leg radiculopathy had worsened in the last four to five months, manifesting in right foot drop.  He denied any flare-ups.  Sensory examination was normal in the upper anterior thighs bilaterally, decreased in the right thigh/knee, normal in left thigh/knee, absent in the right lower leg/ankle, decreased in left lower leg/ankle, absent in the right toes, and decreased in the left toes.  Straight leg raising was positive on the right, but negative on the left.  The examiner noted the following symptoms of radiculopathy: constant pain, moderate bilaterally; intermittent pain, severe on right and moderate on left; paresthesias, moderate bilaterally; and numbness, moderate bilaterally.  The VA examiner further stated that the radiculopathy was moderate in severity bilaterally.  

The Veteran was also afforded a VA examination specific to his peripheral nerves, performed by the same examiner, in November 2012.  The Veteran reported that the pain, numbness, and paresthesias extended from the right back down the leg through the foot and toes.  The left-sided pain radiated down the outside of the leg to below the knee.  Muscle strength was 4 out of 5 in both legs, but there was no muscle atrophy.  Reflexes were hypoactive (1+) at knees and ankles bilaterally.  Gait was antalgic due to right foot drop.  The VA examiner concluded that the sciatic nerve had incomplete paralysis on right, moderately severe; incomplete paralysis on left, moderate.  The external popliteal nerve had incomplete paralysis on right, moderate; incomplete paralysis on left, mild.  The musculocutaneous nerve had incomplete paralysis on right and left, mild.  The anterior tibial nerve had incomplete paralysis on right, moderate; incomplete paralysis on left, mild.  The internal popliteal nerve had incomplete paralysis on right, moderate; incomplete paralysis on left, mild.  The posterior tibial nerve had incomplete paralysis on right and left, mild.  The anterior crural nerve had incomplete paralysis on right mild; and was normal on left.  It was noted that the Veteran used an ankle foot orthosis brace (AFO) on his right leg for foot drop.  No EMG studies were reviewed or conducted.  The VA examiner opined that all physical forms of employment were prevented due to exacerbation of radicular pain with bending, lifting, stooping, standing, or carrying objects greater than ten pounds.

In February 2013, the Veteran reported difficulty ambulating secondary to increased bilateral lower extremity weakness.  It was noted that physical examination was not consistent with any dermatomal distribution, so the Veteran was referred for a neurological evaluation.  

At the neurological evaluation later that month, the Veteran reported that he was doing well after his August 2007 surgery until February 2012, when he began experiencing worsening numbness and tingling throughout the right leg as well as spasms in the right leg.  Moreover, in the past six months, he stated that he had increased radiation of pain and numbness into his legs.  Further, he reported that the numbness had become constant.  Motor examination revealed normal bulk and tone throughout the lower extremities without any atrophy.  Strength examination was very limited due to give way and pain; it was difficult to assess maximal volitional strength in this setting.  Moreover, the clinician was unable to obtain reflexes in the lower extremities.  Sensation was reduced to light touch in an L5 distribution on the right, but was normal on the left.  Gait was antalgic.  An EMG study was abnormal, with electrophysiologic evidence of active denervation and chronic denervation/reinnervation changes noted in the L5-S1 (L5 significantly more severe) levels on the right and the L4-S1 (L5 significantly more severe) levels on the left.  This was noted to be most suggestive of subacute on chronic lumbosacral radiculopathies involving those levels.  In terms of the diffuse nature of his weakness on examination, the clinician explained that part of it was due to the multiple levels involved, but stated that his examination was also clouded by significant back pain with most movements of the lower extremities.  

In May 2013, the Veteran reported that he continued to experience debilitating pain in his lower back that radiated down the right leg that was not relieved by any pain medications.  He stated that he was barely able to walk in from the parking lot.  He stated that the pain radiated to the anterior thigh, down the lateral leg, and then onto the dorsum of his right foot.  He expressed interest in surgical options.  On physical examination, gait was normal.  There was diminished sensation to the anterior thigh, lateral leg, and the dorsum and lateral aspect of the right foot.  Sensory and motor examination were intact, and he had normal reflexes.  Straight leg raising was negative.  The clinician assessed non-dermatomal right lower extremity pain with imaging consistent with adjacent level disease.  

The Veteran underwent a revision to his lumbar fusion in June 2013.  Following surgery, the Veteran reported minimal numbness and tingling in the L4-L5 distribution of the right leg, and significant improvement in his pre-operative L4 activity-related weakness.  However, in July 2013, he stated that while he had improvement in his radicular symptoms, he still experienced the right foot drop.  

In October 2013, straight leg raises were negative bilaterally.  Muscle strength was 4 out of 5 in the right tibialis anterior compared to 5 out of 5 on the left.  Sensation was grossly intact to light touch from L3 to S1 bilaterally.

In December 2013, the Veteran reported ongoing problems with right foot drop.  Examination of the left leg revealed muscle strength at 5 out of 5 with normal sensation and nerve distribution.  The right leg demonstrated muscle strength of 4 out of 5 in knee flexion and extension and 4 out of 5 in ankle dorsiflexion and plantar flexion.  The right leg also had 4 out of 5 strength with ankle eversion, which was consistent with his pre-surgical status.  

In February 2014, the Veteran reported some mild residual right foot numbness that worsened with prolonged standing, but stated that it did not interfere with his daily activities.  He had a normal gait.  Neurological testing was unchanged, as was muscle strength.  The clinician stated he would continue to have residual lower extremity motor deficits and intermittent leg and back pain in the future.  

In June 2014, the Veteran reported that he was wearing his AFO about 50 percent of the time.  He was able to walk about half a mile without resting.  He also reported swimming on occasion.  He stated his pain affected his ability to exercise with some days better than others.  The clinician noted ongoing lower extremity weakness, right greater than left, but improved.  

In August 2014, examination revealed 5 out of 5 muscle strength in the lower extremities, and normal bulk and tone.  No spasticity was noted.  Sensation was intact in all peripheral dermatomes.  Reflexes were normal and symmetric.  Gait was narrow-based and he had some slowing of rhythm due to his back pain.  Coordination was noted to be intact.  

In September 2014, the Veteran underwent another revision to his lumbar fusion for loosening of his cranial hardware.  Two weeks after surgery, he denied any numbness or paresthesia in his legs and had 5 out of 5 strength in the bilateral lower extremities.  

In October 2014, he was involved in a motor vehicle accident, but stated that his decreased sensation and motor function in the right leg, which was present prior to the accident, had remained stable.  He was sensate to light touch throughout the bilateral lower extremities with the exception of the right L5 distributions.  Later that month, the Veteran reported that his radicular pain had been reduced drastically since his surgery.

Disability Rating in Excess of 10 Percent for Right Lower Extremity Prior to July 31, 2012 and for the Left Lower Extremity Prior to November 30, 2012

After reviewing the evidence of record, lay and medical, the Board finds that the weight of the evidence is against the assignment of disability ratings in excess of 10 percent for right and left leg radiculopathy prior to July 31, 2012 and November 30, 2012, respectively.  Namely, the weight of the evidence is against a finding that the right and left leg radiculopathies manifested more than mild incomplete paralysis at any time prior to July 31, 2012 and November 30, 2012, respectively.  

For instance, in December 2007, the Veteran reported mild numbness in his feet that was resolving.  In October 2009, he reported occasional bilateral toe numbness and tingling that occurred intermittently, and stated that it did not seem to be progressing.  In June 2011, a clinician noted that he did not have any significant radicular components on examination.  In January 2012, he reported occasional tingling on the top of his right foot, and examination did not reveal any significant neurological or strength deficits of either leg.  In July 2012, while he reported increased symptoms in the right leg (which resulted in the assignment of a higher disability rating), he did not voice any complaints of increased symptoms in the left leg, providing highly probative evidence against the claim for an increased rating.  

In sum, neither the right nor the left leg radiculopathies can be characterized as manifesting more than mild incomplete paralysis for the period prior to July 31, 2012 and November 30, 2012, respectively.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Disability Rating in Excess of 40 Percent for Right Lower Extremity from July 31, 2012

The Board next finds that the weight of the evidence is against a disability rating in excess of 40 percent for right leg radiculopathy from July 31, 2012.  The weight of the evidence demonstrates an absence of marked muscle atrophy, as is required for a higher, 60 percent, disability rating under DC 8620.  Indeed, as described above, muscle atrophy of any severity was entirely absent throughout the rating period on appeal.  

Moreover, the weight of the evidence demonstrates that the right leg manifested no more than moderately severe incomplete paralysis.  For instance, in February 2014, the Veteran reported ongoing numbness of the right foot but stated that it did not interfere with his daily activities.  Indeed, in June 2014, he stated he was able to walk a half a mile without resting.  Moreover, in October 2014, he stated that his radicular pain had been reduced drastically since his September 2014 surgery.  

For these reasons, a disability rating in excess of 40 percent for right leg radiculopathy is denied for the period from July 31, 2012.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Disability Rating in Excess of 20 Percent for Left Lower Extremity from November 30, 2012

Finally, the Board also finds that the weight of the evidence is against a disability rating in excess of 20 percent for left leg radiculopathy from November 30, 2012.  Throughout the rating period from November 30, 2012, the left leg disability has not manifested more than moderate incomplete paralysis, as is required for a higher disability rating.  

For instance, the November 2012 VA examiner identified the degree of severity of paralysis of each nerve involved and assessed no more than moderate incomplete paralysis for any nerve in the left leg.  Moreover, while the Veteran voiced an increase in weakness and numbness in the legs in February 2013, examination revealed normal sensation on in the left leg as well as normal muscle bulk and tone.  Moreover, most of the symptoms reported by the Veteran were in the right leg, not the left.  Examination of the left leg was completely normal in October and December 2013, and he denied any numbness or paresthesia in his legs and demonstrated 5 out of 5 muscle strength in September 2014.  

For these reasons, a disability rating in excess of 20 percent for left leg radiculopathy is denied for the period from November 30, 2012.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether any other diagnostic codes would allow for higher disability ratings.  However, none of the other diagnostic codes relevant to the Veteran's bilateral lower extremity radiculopathy (DCs 8621 through 8630) provide for a disability rating in excess of 40 percent, and all of them use the same criteria of mild, moderate, and severe incomplete paralysis.  

Moreover, in reaching the determinations above, the Board has considered the Veteran's statements that his bilateral radiculopathy is worse.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's bilateral radiculopathy has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical tests, including examiners' findings and opinions regarding neurological deficits, muscle strength, reflexes, gait analysis, etc., have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining the severity of disability than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of numbness and weakness.  

Thus, the overall evidence does not show that paralysis or other factors have resulted in additional functional limitation such as to enable a finding that the disability picture more nearly approximates the next higher disability ratings under the rating criteria for the bilateral lower extremity radiculopathy for the any part of the rating period on appeal.  

Despite the Veteran's contention of debilitating bilateral leg radiculopathy, the current disability ratings indicate a significant impact on his functional ability.  The current disability evaluations assigned by VA (40 percent for the right leg and 20 percent for the left leg) recognize his leg numbness and weakness, indicating very generally a 60 percent reduction in his ability to function due to his bilateral leg disability.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's bilateral leg radiculopathy.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his bilateral leg radiculopathy is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board notes that a total rating based on individual unemployability due to service-connected disabilities (TDIU) was granted in a February 2015 rating decision.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The duty to notify was satisfied by way of a November 2007 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements, including his testimony at the April 2012 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2012 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded an adequate examination on the issues decided herein.  VA provided the Veteran with an examination in November 2012.  The Veteran's history was taken, and a complete examination with clinical measures was conducted.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of the degree of paralysis for each nerve involved in the service-connected disabilities.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issues decided herein, and that the Board's June 2012 remand directives have been satisfied.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

Prior to July 31, 2012, a disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.  

From July 31, 2012, a disability rating in excess of 40 percent for radiculopathy of the right lower extremity is denied.

Prior to November 30, 2012, a disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.   

From November 30, 2012, a disability rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.   



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


